Citation Nr: 0628286	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-21 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
small airway disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 through 
July 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The veteran appeared for a travel board hearing in front of 
Veterans Law Judge (VLJ) in May 2006.  A copy of the 
transcript is of record.  Subsequent to the supplemental 
statement of the case issued in April 2005, and the May 2006 
hearing, the veteran submitted additional evidence in the 
form of medical records reflecting recent treatment.  The 
veteran waived RO consideration of this additional evidence.


FINDING OF FACT

The veteran does not have a current respiratory disorder, 
small airway disease, that arose during or was otherwise 
related to active service.


CONCLUSION OF LAW

A respiratory disorder or small airway disease was not 
incurred in, or aggravated during active service service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in May 2001 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of VA's duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Furthermore, the RO mailed the veteran a letter dated May 
2006, providing the veteran notice of the information and 
evidence necessary for determining a disability rating and an 
effective date, should service connection be granted.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Therefore, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board notes that the veteran's medical records have been 
obtained.  Additionally, the veteran's medical records, 
including VA outpatient records and private treatment records 
have been obtained.  Furthermore, the veteran was afforded 
two VA examinations as well as a travel board hearing in 
front of a VLJ.  The veteran has not identified any other 
outstanding evidence in support of his claim, and the Board 
is similarly unaware of any such evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA.  

Thus the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).




History and Analysis

The veteran alleges that he has a chronic bronchial 
condition, primarily manifested by shortness of breath, which 
is related to the recurrent respiratory illnesses he 
experienced during service.  He further contends that this 
chronic bronchial condition developed into small airway 
disease.

The veteran's service medical records can be summarized as 
follows.  The service medical records reveal treatment for 
multiple occurrences of upper respiratory infections, 
bronchitis, and coughs over the veteran's 28 years of 
service.  There are no indications of a history of asthma, 
shortness of breath, or a chronic cough on any reports of 
medical history throughout the veteran's service.  Reports of 
medical examinations dated September 1972, November 1973, 
1980, and September 1993, noted a normal chest and lungs.  A 
progress note, dated October 1983, noted a mild obstructive 
flow defect attributed to the veteran's smoking.  A December 
1988 pulmonary function test revealed a moderate decrease in 
mid flow, consistent with small airway disease secondary to 
smoking.  However, the examiner noted that the results of 
this test were within the normal limits, and recommended that 
the veteran quit smoking.  

The veteran was afforded VA examinations in October 2000 and 
in January 2003.  The October 2000 examination consisted of a 
review of the claims file, a physical examination, a chest x-
ray, and a pulmonary function test.  Upon review of the 
claims file, the examiner noted that the veteran had a 
diagnosis of small airway disease during an acute bronchitis 
episode in the past, as well as three or four bronchitis 
episodes which were often associated with simple upper 
respiratory infections, over his long military career.  
Examination revealed that the chest was symmetrical, and 
clear to auscultation with no intercostal retractions.  There 
was also no cyanosis of the nailbeds or lips.  The chest x-
ray was normal, without a showing of cardiomegaly or lung 
disease.  A pulmonary function test was also normal, and did 
not reflect any obstructive processes.  The examiner made no 
findings of any chest, lung, airway, or respiratory disease.

The January 2003 examination similarly consisted of a review 
of the claims file, a physical examination, and a review of 
laboratory findings, after which the examiner found no 
current evidence of respiratory, pulmonary, or small airway 
disease.  The examiner noted no significant residuals 
resulting from the veteran's recurrent bronchitis during 
service.  Further, the examiner also noted no history of 
bronchial asthma, fatigue, or occupational dust exposure.  
The veteran denied any wheezing, cough expectoration, or 
hemoptysis and examination revealed the lungs to be clear to 
auscultation and percussion, with no bronchial breath sounds, 
rhonchi, rales, or crackles.  Significantly, the examiner 
specifically ruled out pulmonary disease as a cause of the 
veteran's shortness of breath and referred the veteran to a 
cardiologist for further evaluation of his symptoms.  Based 
on the results of an abnormal cardiovascular stress test and 
due to a lack of clinical and laboratory findings of lung 
disease, the VA examiner ultimately stated that coronary 
artery disease was the likely etiology of the veteran's 
shortness of breath.

The veteran submitted numerous VA outpatient and private 
medical records in support of his claim.  These records can 
be summarized as follows.  The veteran has multiple diagnoses 
of hypertension, coronary artery disease, sleep apnea, 
hyperlipidemia, and reflux disease.  However, while the 
records include complaints of shortness of breath on exertion 
and occasional chest pain, there are no diagnoses of any 
respiratory disorders or small airway disease.  Furthermore, 
there are no complaints of, or treatment for, chronic cough, 
bronchitis, or upper respiratory infections.  Moreover, the 
progress notes and outpatient reports show no use of 
inhalers, as well as lungs that are consistently clear to 
auscultation and percussion, and with no rales or wheezes.  

Finally, the veteran was afforded a hearing in conjunction 
with his claim.  The veteran asserts that his current 
problems with shortness of breath and loss of stamina are the 
result of his multiple respiratory infections he had during 
service.  However, as a lay person, the veteran lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Therefore, while the veteran's service medical records do 
show that the veteran had recurrent bronchitis and upper 
respiratory infections during service, as well as a diagnosis 
of small airway disease, there is no objective medical 
evidence of a current respiratory disorder or small airway 
disease.  Both VA examinations reveal no permanent residuals 
of any of the veteran's in-service respiratory illnesses, and 
contain no diagnosis of any pulmonary, respiratory, or airway 
disease.  Similarly, there is no diagnosis of any respiratory 
disorder in the VA outpatient or private medical records.  
Further, all recent pulmonary function tests and chest x-rays 
are normal.  Finally, the veteran's complaints of shortness 
of breath have been attributed to his cardiac condition:  
specifically, the examiner conducting the January 2003 VA 
examination ruled out pulmonary disease as the cause of the 
veteran's shortness of breath.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, the evidence does not show that the veteran has a 
current disability related to, or incurred in service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a respiratory disorder, small airway 
disease is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


